Certiorari; rule to dismiss. — WILKINSON, for the petitioner, said, much inconvenience had arisen from these rules to dismisscertioraris. Upon obtaining a rule, the grounds ought to be stated. The petition disclosed a discovery of material testimony after the trial below.
There can exist but two grounds for dismissing, — 1st. The not showing why the ordinary remedy by appeal was not resorted to; 2d. A want of merits apparent upon the face, of the petition. He was inclined to think that the petition ought not to be dismissed, but that it should have a trial here.